Per Curiam. We ordered Barry Watkins, counsel for the appellant, to appear Monday, March 22, 1993, to show cause why he should not be held in contempt. See Register v. State, 312 Ark. 261, 852 S.W.2d 308 (1993). The State had moved to dismiss due to failure of the appellant, Register, to file a brief due August 24, 1992.  Mr. Watkins appeared, admitted he had not filed the brief for Register by the filing date, and pleaded guilty to contempt. At his appearance in response to the show cause order Mr. Watkins stated he was ready to tender a brief. The brief was tendered, and it has now been accepted. The State’s motion to dismiss the appeal had been denied. Register v. State, 312 Ark. 260, 852 S.W.2d 308 (1993). Mr. Watkins is held in contempt of this Court and fined $250.00.